IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 MR. BRANDON RUFFIN,                          : No. 71 EM 2019
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 COMMONWEALTH OF PENNSYLVANIA,                :
 (ET AL.),                                    :
                                              :
                     Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2019, the “Application to Proceed under

the Pennsylvania’s King’ [sic] Bench Process. Pa.R.A.P. Rule 3309, Extraordinary Relief”

is DENIED.